Citation Nr: 0011707	
Decision Date: 05/03/00    Archive Date: 05/09/00

DOCKET NO.  94-43 385	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUES

1.  Entitlement to service connection for a right hand 
disorder.

2.  Entitlement to service connection for a hip disorder.  

3.  Entitlement to a disability evaluation in excess of 0 
percent for diverticulosis.  

4.  Entitlement to a disability evaluation in excess of 0 
percent for hemorrhoids.  

5.  Entitlement to a disability evaluation in excess of 10 
percent for recurrent ectopic herpes simplex, face.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans




WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Michael A. Pappas, Counsel


INTRODUCTION

The veteran was separated from active duty in January 1993, 
following over 20 years and 3 months of active service.  

When the veteran's claims were last before the Board of 
Veterans' Appeals (the Board) in January 1997, inter alia, 
several issues were remanded to the Department of Veterans 
Affairs (VA) Montgomery, Alabama, Regional Office (RO) for 
further development.  These issues were entitlement to 
service connection for chronic ankle sprains, with ligament 
damage; entitlement to service connection for a right hand 
disorder; entitlement to service connection for a hip 
disorder; entitlement to service connection for abdominal 
pain/inguinal hernia; entitlement to service connection for 
hemorrhoids; and entitlement to a compensable evaluation for 
chronic recurrent ectopic herpes simplex, face.  

In a July 1999 rating decision, inter alia, the RO granted 
service connection for post-traumatic spurring of the right 
and left ankles, assigning a 10 percent disability evaluation 
for each ankle disorder.  In the same decision, the RO 
granted service connection for diverticulosis (claimed 
previously as abdominal pain/inguinal hernia), and assigned a 
0 percent evaluation for that disorder.  The RO increased the 
disability evaluation assigned for ectopic herpes simplex, 
face, from 0 percent disabling to 10 percent disabling, 
effective from November 2, 1998.  The RO continued the denial 
of service connection for a right hand disorder, a hip 
disorder, and hemorrhoids.  In a September 1999, rating 
decision, however, inter alia, the RO granted service 
connection for hemorrhoids, and assigned a 0 percent 
evaluation.  The veteran subsequently perfected appeals as to 
the 0 percent evaluations assigned for his service-connected 
diverticulosis, and hemorrhoids.  

The veteran has asserted no disagreement with the 10 percent 
evaluations assigned for the ankle disorders, and therefore, 
the decisions with respect to those disorders are considered 
final.  On the other hand, since the increase from a 0 
percent to a 10 percent disability rating for the veteran's 
recurrent ectopic herpes simplex, face, is less than the 
maximum evaluation available for that disorder, the issue 
remains in appellate status.  See AB v. Brown, 6 Vet. App. 
35, 38 (1993).

The Board also notes that, in a statement submitted in July 
1997, the veteran appears to assert a claim of entitlement to 
service connection for sarcoidosis.  This issue has not been 
adjudicated and is referred to the RO for appropriate action.  


FINDINGS OF FACT

1.  There is no competent evidence of a diagnosis of a 
current right hand disorder.

2.  There is no competent evidence of a diagnosis of a 
current hip disorder.

3.  The veteran's service-connected hemorrhoids are 
manifested by small mild internal hemorrhoids, and are 
productive of no more than mild disability.

4.  The veteran's diverticulosis is not shown to be more than 
mild in severity or productive of frequent episodes of bowel 
disturbance and abdominal distress.

5.  The veteran's ectopic herpes simplex of the face has been 
shown since November 2, 1998, but not prior, to be manifested 
by recurrent lesions about the exterior and interior of the 
lips, between 2 and 4 millimeters long, without evidence of 
exudation or itching constant, extensive lesions, or marked 
disfigurement.  

CONCLUSIONS OF LAW

1.  The veteran's claim of service connection for a right 
hand disorder is not well grounded.  38 U.S.C.A. § 5107(a) 
(West 1991).

2.  The veteran's claim of service connection for a hip 
disorder is not well grounded.  38 U.S.C.A. § 5107(a) (West 
1991).

3.  The criteria for a compensable disability evaluation for 
hemorrhoids have not been met.  38 U.S.C.A. §§ 1155, 5107 
(West 1991); 38 C.F.R. §§ 3.321, 4.7, 4.20, 4.114, Diagnostic 
Code 7336 (1999).

4.  The criteria for a compensable disability evaluation for 
diverticulosis have not been met.  38 U.S.C.A. §§ 1155, 5107 
(West 1991); 38 C.F.R. §§ 3.321, 4.7, 4.20, 4.114, Diagnostic 
Code 7319 (1999).

5.  The criteria for a compensable evaluation for ectopic 
herpes simplex of the face prior to November 2, 1998, have 
not been met.  38 U.S.C.A. §§ 1155, 5107; 38 C.F.R. §§ 4.1, 
4.2, 4.7, 4.10, 4.20, 4.118, Diagnostic Code 7806 (1999).

6.  The criteria for an evaluation in excess of 10 percent 
for ectopic herpes simplex of the face have not been met.  38 
U.S.C.A. §§ 1155, 5107; 38 C.F.R. §§ 4.1, 4.2, 4.7, 4.10, 
4.20, 4.118, Diagnostic Code 7806.


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Service Connection Claims

The veteran seeks service connection for a right hand 
disorder and a hip disorder.  He contends that he had 
recurring right hand pain and grip problems and recurring hip 
pain in service, and that he has had these same pains since 
his period of service.  He argues that service connection 
should be granted on that basis.   

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. §§ 1110, 1131 (West 1991).  Service connection 
may also be granted for any disease diagnosed after discharge 
when all the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  38 
C.F.R. § 3.303(d) (1999).  

In general, in any claim for benefits, the initial question 
before the Board is whether the veteran has met his burden of 
submitting evidence sufficient to justify a belief by a fair 
and impartial individual that his claim is well grounded.  
38 U.S.C.A. § 5107(a).  The U.S. Court of Appeals for the 
Federal Circuit (Federal Circuit) has set forth the 
parameters of what constitutes a well-grounded claim, i.e., a 
plausible claim, one which is meritorious on its own or 
capable of substantiation.  Such a claim need not be 
conclusive but only possible to satisfy the initial burden of 
section 5107(a).  See Epps v. Gober, 126 F3rd 1264 (Fed. Cir. 
1997).

More specifically, the Federal Circuit has held that in order 
for a claim to be well grounded, there must be (1) a medical 
diagnosis of a current disability; (2) medical, or in certain 
circumstances, lay evidence of in-service occurrence or 
aggravation of a disease or injury; and (3) medical evidence 
of a nexus between an in-service disease or injury and the 
current disability.  Id.  

Although the claim need not be conclusive, it must be 
accompanied by evidence.  The VA benefits system requires 
more than just an allegation; a claimant must submit 
supporting evidence.  Furthermore, the evidence must 
"justify a belief by a fair and impartial individual" that 
the claim is plausible.  38 U.S.C.A. § 5107(a); Tirpak v. 
Derwinski, 2 Vet. App. 609, 611 (1992).

Where the determinant issue involves a question of medical 
diagnosis or medical causation, competent medical evidence to 
the effect that the claim is plausible or possible is 
required to establish a well-grounded claim.  Grottveit v. 
Brown, 5 Vet. App. 91, 93 (1993).  Lay assertions of medical 
causation or diagnosis cannot constitute competent evidence 
to render a claim well grounded under 38 U.S.C.A. § 5107(a) 
(West 1991).  

Service medical records reveal that upon periodic examination 
in June 1991 the veteran reported a dull persistent ache in 
the right hip aggravated with running.  The diagnosis was 
probable degenerative joint disease, right hip, versus 
trochanteric bursitis.  Right hip joint pain was reported 
upon retirement examination in December 1992.  No diagnosis 
was provided.  In January 1993, the veteran was seen for 
complaints of pain, popping, and loss of grip strength in the 
right hand over a one year duration.  Following examination, 
no diagnosis was given.  

Post-service, in March 1996, the veteran was seen by a 
private physician for complaints of chronic right hip pain 
over several years that limits his exercise.  It was noted 
that an x-ray of the veteran's right hip showed some early 
osteoarthritic changes, but was otherwise normal.  The 
examiner provided no diagnosis.  

Pursuant to the Board's 1997 remand, the veteran underwent VA 
examinations in November 1998.  Following examination of the 
veteran's hips, the pertinent diagnosis was chronic right hip 
pain with normal x-ray findings and decreased range of 
motion.  The examiner commented that functional loss due to 
pain in the right hip was moderately significant, but stated 
that no hip disease was identified.  The examiner commented 
further that the cause of the decreased range of motion in 
the hip is uncertain.  

Following examination of the veteran's right hand, the 
pertinent diagnosis was subjective complaints of chronic and 
recurrent tightness, popping and soreness of the right hand 
with normal x-rays.  The examiner commented that functional 
loss due to discomfort in the right hand is moderate.  The 
examiner commented further that no disease of the hand is 
identified.  

The first element that must be satisfied for a well-grounded 
claim is competent medical evidence of a current disability 
in the form of a medical diagnosis.  In this case, although 
the veteran claims that he has a chronic hip disorder and a 
chronic right hand disorder, and that he has experienced each 
of those disorders since service, the record fails to reveal 
diagnosis of a current hip disorder and/or a right hand 
disorder for which service connection can be established.

Congress specifically limits entitlement for service-
connected disease or injury to cases where such incidents 
have resulted in a disability.  In other words, service 
connection is granted only for disability, not on the basis 
of the symptoms of a disability.  See 38 U.S.C.A. §§ 1110, 
1131 (West 1991); 38 C.F.R. § 3.303 (1999); Brammer v. 
Derwinski, 3 Vet. App. 223 (1992).  In the absence of proof 
of a present disability there can be no valid claim.  Brammer 
at 225 (1992).  Significantly, the Court of Appeals for 
Veterans Claims (the Court) has held that pain alone, without 
a diagnosed or identifiable underlying malady or condition, 
does not in and of itself constitute a disability for which 
service connection may be granted.  Sanchez-Benitez v. West, 
13 Vet. App. 282 (1999).  

While the Board is sympathetic to the veteran's assertions 
that he currently has a chronic hip disorder and right hand 
disorder, characterized primarily by pain, he is not 
qualified to render a medical opinion and his statements 
cannot serve as competent medical evidence of a current 
diagnosis.  Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  
However, if the veteran is hereafter diagnosed with a chronic 
hip disorder, and/or a chronic right hand disorder, he is 
free to resubmit his claim of service connection.  Until 
then, in the absence of competent medical evidence presently 
demonstrating a current hip disorder or a current right hand 
disorder, the Board must conclude that the claim of service 
connection for those disorders are not well grounded and must 
be denied.  38 U.S.C.A. § 5107.  

Since the veteran has not satisfied the initial requisite for 
a well grounded claim, namely evidence of a current disorder, 
we do not reach the question of whether there is medical 
evidence of a nexus between an in-service disease or injury 
and any current disability.  In that regard, the veteran is 
advised that in order to present a well-grounded claim of 
service connection for a hip disorder or a right hand 
disorder, he must submit competent medical evidence showing 
he currently has such a disorder that is linked or related to 
service.  See 38 U.S.C.A. § 5103(a) (West 1991); Robinette v. 
Brown, 8 Vet. App. 69 (1995); Lathan v. Brown, 7 Vet. App. 
359, 365 (1995).  Since a well-grounded claim has not been 
submitted, VA is not obligated to assist the veteran in the 
development of facts pertinent to his claim of service 
connection for disorders of the hip or right hand.  
38 U.S.C.A. § 5107(a).

Rating Issues

The Board notes that the veteran's claims for higher 
disability evaluations are well grounded and have been 
adequately developed.  38 U.S.C.A. § 5107(a); Proscelle v. 
Derwinski, 2 Vet. App. 629 (1992).

Disability evaluations are determined by the application of a 
schedular rating which is based on average impairment of 
earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  
Separate diagnostic codes identify the various disabilities.  
Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7 (1999).

When an unlisted condition is encountered, it will be 
permissible to rate it under a closely related disease or 
injury in which not only the functions affected, but the 
anatomical localization and symptomatology are closely 
analogous.  Conjectural analogies will be avoided, as will 
the use of analogous ratings for conditions of doubtful 
diagnosis, or for those not fully supported by clinical and 
laboratory findings.  Nor will ratings assigned to organic 
diseases and injuries be assigned by analogy to conditions of 
functional origin.  38 C.F.R. § 4.20 (1999).

Diverticulosis and Hemorrhoids

As noted above, through various written and oral statements, 
the veteran has argued that his hemorrhoid and diverticulosis 
disabilities have been more disabling than is reflected by 
the noncompensable evaluations that have been assigned for 
those disabilities.  He complains of frequent and recurrent 
episodes of abdominal pain and of rectal bleeding that has 
diminished his ability to work.  He believes that the two 
disabilities are so intertwined that at the very least, they 
should be evaluated together in order to provide for a higher 
rating.  

Service medical records reveal that the veteran was treated 
for external hemorrhoids in July 1975.  He was treated in 
December 1992 for complaints of pain in the right groin that 
resulted in an assessment of possible early inguinal hernia 
versus abdominal wall pain.  In January 1993, following 
complaints of blood in the stool, an air contrast barium 
enema revealed a mild predominantly left-sided 
diverticulosis.  There were no constricting or obstructing 
lesions seen.  

Post-service, following a March 1993 service department 
examination, the assessment was rectal bleeding.  The veteran 
was advised to follow-up with a private gastroenterologist, 
Dr. A.  

In October 1994, the veteran submitted a handwritten diary 
documenting the nature of his bowel movements between July 
1993 and September 1994.  In the diary, he indicated that 
blood was visible in some degree upon nearly every bowel 
movement that was described, and that several of these bowel 
movements involved diarrhea.  

In April 1995, the veteran was seen by a private physician, 
and complained of recurrent episodes of rectal bleeding.  He 
stated that he had a complete work-up at the service 
department hospital and that he was supposed to follow-up 
with Dr. A., but that he had not done so.  

In May 1995, the veteran was seen by Dr. A. for evaluation of 
hematochezia.  A colonoscopy was performed.  The colonoscopy 
report noted that retroflexed examination of the rectum 
revealed small hemorrhoids, and that frequent diverticular 
orifices were noted in the sigmoid colon.  Dr. A.'s 
impressions were internal hemorrhoids, and moderate 
diverticulosis.  High fiber diet, Metamucil, and Anusol HC 
suppositories, as needed, were prescribed.  

In a July 1995 letter, Dr. A. noted that diverticular disease 
and internal hemorrhoids had been noted in the May 
colonoscopy, but that the veteran had "been placed on fiber 
supplementation, and his bleeding had essentially resolved."  
Dr. A. stated further, that he did not think that the 
veteran's internal hemorrhoids warranted a general surgery 
referral.  

Pursuant to the Board's 1997 remand, the veteran underwent VA 
examination in November 1998.  The report of that examination 
indicated that the veteran's claims file had been reviewed.  
The veteran reported that he has abdominal discomfort which 
he described as sharp pains one to three times per day.  He 
indicated that they are intense but last only a fraction of a 
second.  The veteran described his recent treatments and 
tests, including a colonoscopy done by a private 
gastroenterologist.  The veteran stated that he still sees 
blood on the toilet tissue and sometimes on his underwear.  
He stated that he occasionally has pain on defecation and 
occasionally uses Preparation H.  He noted that at one time 
he had diarrhea, but does not have diarrhea often at present.  
Upon examination, the abdomen was within normal limits.  On 
rectal examination, redundant perianal tissue was noted.  
Digital rectal examination was unremarkable.  Anoscopic 
examination revealed a few internal hemorrhoids.  The 
diagnoses were:  recurrent abdominal pain of uncertain 
etiology; history of diverticulosis confirmed by colonoscopy; 
internal hemorrhoids confirmed by anoscopic examination; and 
recurrent rectal bleeding likely due to internal hemorrhoids.  
The examiner commented that the veteran's description of 
abdominal pain is not of the type usually associated with 
diverticular disease or internal hemorrhoids.  

In July 1999, the veteran underwent an elective sigmoidoscopy 
that was performed by Dr. A.  The indication for the 
procedure was history of hematochezia.  Rectal examination 
was normal.  In terms of findings, it was noted that 
hemorrhoids were present, but were not bleeding, and that a 
few diverticula were present in the sigmoid colon and 
descending colon.  No polyps were noted.  The examiner's 
impressions were hemorrhoids and diverticulosis of colon.  
The recommendations were a high fiber diet, and Anusol HC 
suppositories as needed for bleeding.  It was indicated that 
if bleeding persists, the veteran may need a surgical 
referral.  

The veteran's service-connected diverticulosis has been 
evaluated by analogy to irritable colon syndrome, under 38 
C.F.R. § 4.114, Diagnostic Code 7319 (1999).  This diagnostic 
code provides for a maximum evaluation of 30 percent for a 
severe condition, with diarrhea, or alternating diarrhea and 
constipation, with more or less constant abdominal distress.  
A ten percent evaluation is warranted for a moderate 
condition, with frequent episodes of bowel disturbance with 
abdominal distress.  A noncompensable evaluation is warranted 
for a mild condition with disturbances of bowel function and 
occasional episodes of abdominal distress.

The Board has considered all of the evidence of record, 
including the written and oral statements offered by the 
veteran.  As the evidence shows no diarrhea at present, no 
instances of the veteran seeking treatment for diarrhea or 
constipation in the past, and no credible evidence of 
abdominal distress that have been associated with the 
veteran's diverticulosis disorder and/or that might be 
characterized as "more or less constant," the criteria for 
a compensable evaluation under Diagnostic Code 7319 are not 
met.

In making this decision, the Board recognizes that in May 
1995, the veteran's gastroenterologist had characterized the 
veteran's diverticulosis as "moderate" in terms of his 
diagnostic impression.  Although it is an element of evidence 
to be considered by the Board, terminology employed by VA 
examiners and others, such as "moderate" and "severe," is not 
dispositive of an issue.  All evidence must be evaluated in 
arriving at a decision regarding an increased rating.  38 
C.F.R. §§ 4.2, 4.6 (1999).  To that end, the Board has taken 
into consideration the evidence as a whole and finds that the 
preponderance of that evidence demonstrates that the 
disability resulting from the veteran's diverticulosis is no 
more than mild, and is thus against his claim for a 
compensable evaluation for that disorder.  

The Board notes in passing that the schedule of ratings 
provides that a service-connected diagnosis of 
"diverticulitis" could be evaluated under Diagnostic Codes 
7319, 7301, or 7323, depending upon the predominant 
disability picture.  The Board emphasizes, however, that the 
veteran does not have a diagnosis of "diverticulitis", but 
of diverticulosis.  The Board finds that the veteran's 
disability picture resulting from his diverticulosis closely 
approximates that found in Diagnostic Code 7319, and that 
there are no other diagnostic codes, including Diagnostic 
Codes 7301 and 7323, that could properly be considered in 
order to afford the veteran a compensable evaluation.  For 
example, neither ulcers nor adhesions have ever been 
demonstrated or suggested in the record.  

The veteran's service-connected hemorrhoids have been 
evaluated under the provisions of 38 C.F.R. § 4.114, 
Diagnostic Code 7336 (1999).  Under this diagnostic code, 
mild or moderate external or internal hemorrhoids are rated 
zero percent disabling.  Internal or external hemorrhoids 
which are large or thrombotic and irreducible, with excessive 
redundant tissue, evidencing frequent recurrences are rated 
as 10 percent disabling.  A 20 percent evaluation is assigned 
for hemorrhoids with persistent bleeding and with secondary 
anemia, or with fissures.

Although the veteran has complained of frequent recurrences 
of bleeding due to his service-connected hemorrhoids, the 
current medical evidence does not indicate large or 
thrombotic hemorrhoids that are irreducible, with excessive 
redundant tissue.  Further, there is no reported anemia 
linked to persistent hemorrhoidal bleeding.  Accordingly, the 
preponderance of the evidence shows that the veteran's 
service-connected hemorrhoids are no more than mild in 
severity, and thus do not satisfy the criteria for a 
compensable rating under the criteria of 38 C.F.R. § 4.114, 
Diagnostic Code 7336 (1999).

As indicated, the veteran has argued that his service-
connected diverticulosis and hemorrhoids are so closely 
related that their symptoms should be evaluated together to 
provide for a compensable evaluation.  In that regard, the 
Board recognizes that certain disabilities involving the 
gastrointestinal system, "do not lend themselves to distinct 
and separate disability evaluations without violating the 
fundamental principle relating to pyramiding," and that 
ratings under certain Diagnostic Codes will not be combined 
with each other.  38 C.F.R. § 4.114 (1999).  The veteran's 
hemorrhoids disability at issue herein, however, is not 
amongst those digestive system disabilities.  Id.  The Board 
notes that the diseases that are generally involve a "common 
disability picture."  38 C.F.R. § 4.113 (1999).  The 
veteran's service-connected hemorrhoids and his service-
connected diverticulosis do not.  Consequently, the single 
evaluation of these two disabilities is not for application.  

The "staging" of ratings has been discussed and approved of 
by the Court in Fenderson v. West, 12 Vet. App. 119 (1999).  
It is noted that this is the initial rating.  To that end, 
the Board notes that the 0 percent evaluation has been 
assigned for the veteran's service-connected diverticulosis 
and his service-connected hemorrhoids effective from the day 
following the veteran's separation from service.  As 
discussed above, the Board has taken into consideration in 
our analysis, the most profound impairment demonstrated since 
the veteran's separation from service, and has found that the 
objective evidence does not meet or approximate the criteria 
for a compensable evaluation for either of these disorders 
during any of the time in question.  Fenderson, Id.

Ectopic Herpes Simplex, Face

Service medical records reveal that the veteran was treated 
for ectopic chronic recurrent herpes in February 1978, and 
that it was noted that the condition was almost constant.  He 
was treated on numerous occasions for fever blisters in 
service, that were noted to recur every 2 to 8 weeks.  Upon 
retirement, the veteran indicated that he was on medication 
for cold sores.  

Pursuant to the Board's 1997 remand, the veteran underwent VA 
examination in November 1998.  The examination report 
documents the veteran providing a history of recurrent cold 
sores on his face since 1975.  He indicated that the lesions 
occur frequently on the lips, also on the right cheek, and 
sometimes on the chin.  He stated that the duration of the 
lesions is usually two weeks, but sometimes more, and the 
lesions may reoccur with an interval of every few days to two 
weeks between outbreaks.  The veteran indicated that he is on 
acyclovir for this problem.  He indicated that he misses work 
sometimes because of his embarrassment over the cosmetic 
appearance of these lesions.  

Upon examination, there was found a 2 X 3 millimeter elevated 
lesion on the inside of the lower lip on the mucosal surface.  
On the upper lip just left of the midline there was a 4 
millimeter X 2 millimeter red, elevated, slightly vesicular 
lesion.  The pertinent diagnosis was herpes simplex, 
recurrent.  The examiner commented that a photograph of the 
veteran's present lip lesion had been done, and that the 
veteran wished to add that the lesion is subsiding and is not 
at its peak.  The examiner commented further, that the 
veteran stated that photographs had been taken in the past at 
the VA Medical Center in Birmingham.  The examiner stated 
that the photographs were not contained in the veteran's 
clinical file.  Four color photographs of the veteran's face 
taken contemporaneous with the November 1998 examination have 
been associated with the claims file.  

Based upon the foregoing examination, in a July 1999 rating 
decision, the evaluation of the veteran's service-connected 
ectopic herpes simplex of the face, was increased under 
Diagnostic Code 7806 to a 10 percent evaluation, effective 
the date of the examination, November 2, 1998.  

The veteran's service-connected recurrent ectopic herpes 
simplex of the face has been evaluated as analogous to eczema 
under 38 C.F.R. § 4.118, Diagnostic Code 7806 (1999).  Under 
this diagnostic code, eczema with ulceration or extensive 
exfoliation or crusting, and systemic or nervous 
manifestations, or exceptionally repugnant, is assigned a 50 
percent rating.  When with exudation or itching constant, 
extensive lesions, or marked disfigurement a 30 percent 
evaluation is warranted.  With exfoliation, exudation or 
itching, if involving an exposed surface or extensive area, a 
10 percent rating is assigned.  With slight, if any, 
exfoliation, exudation or itching, of on a non-exposed 
surface or small area, a noncompensable rating is warranted.  
38 C.F.R. § 4.118, 7899.  Diagnostic Code 7806 (1999).

Clearly the manifestations of the veteran's skin disorder do 
not warrant a 50 percent evaluation, as there has never been 
any ulceration, extensive exfoliation, or crusting, and the 
skin disability has never been described as repugnant.  The 
question then is whether the veteran's ectopic herpes simplex 
of the face, warrants a 30 percent evaluation, and the Board 
finds that the answer is no.  

Even taking into consideration what has been described as 
frequently recurring periods of exacerbation, the medical 
evidence does not show that the veteran's ectopic herpes 
simplex of the face is productive of constant exudation or 
itching.  It appears that the veteran's skin disorder does 
respond at least to some extent to medical treatment since 
the veteran has used medication for the disorder since 
service.  The medical findings show that the veteran's 
ectopic herpes simplex is only evident and recurrent in 
several limited areas of the face.  The veteran does not 
contend and the probative evidence does not show that the 
ectopic herpes simplex of the face causes extensive lesions 
or marked disfigurement.  For these reasons, the Board finds 
that an evaluation in excess of 10 percent is not 
demonstrated.  Given the above fundamental facts, the benefit 
of the doubt doctrine is not for application because the 
overwhelming weight of the evidence is against the claim.

It is noted that this represents the initial rating, and as 
such the "staging" of ratings as discussed above is for 
application.  Fenderson v. West, 12 Vet. App. 119 (1999).  To 
that end, the Board notes that the current 10 percent 
evaluation for the veteran's skin disorder of the face has 
been assigned effective from the date of the examination in 
which the requisite manifestations for a compensable 
evaluation were first clinically documented.  The Board has 
taken into consideration in our analysis, the most profound 
dermatological impairment demonstrated since the veteran's 
separation from service, and has found that the objective 
evidence demonstrated prior to the November 2, 1998 
examination, does not meet or approximate the criteria for a 
compensable evaluation for ectopic herpes simplex of the face 
during that time period.  Fenderson, Id.

Extraschedular Considerations

In exceptional cases where schedular evaluations are found to 
be inadequate, consideration of "an extra-schedular 
evaluation commensurate with the average earning capacity 
impairment due exclusively to the service-connected 
disability or disabilities" is made.  38 C.F.R. § 
3.321(b)(1) (1999).  The governing norm in these exceptional 
cases is a finding that the case presents such an exceptional 
or unusual disability picture with such related factors as 
marked interference with employment or frequent periods of 
hospitalization as to render impractical the application of 
the regular schedular standards.  Id.

The Board first notes that the schedular evaluations in this 
case are not inadequate.  Higher ratings are provided for 
greater degrees of disability for the veteran's hemorrhoids, 
diverticulosis, and ectopic herpes simplex of the face, but 
the medical evidence reflects that the required 
manifestations are not present in this case.  Second, the 
Board finds no evidence of an exceptional disability picture 
for any of the disorders at issue.  The veteran has not 
required hospitalization or frequent treatment for these 
disabilities, nor is it shown that they otherwise so markedly 
interfere with his employment as to render impractical the 
application of regular schedular standards.  For the reasons 
noted above, the Board concludes that the impairments 
resulting from these service-connected disabilities are 
adequately compensated by the schedular ratings.  Therefore, 
extraschedular consideration under 38 C.F.R. § 3.321(b) is 
not warranted.


ORDER

The claim for service connection for a hip disorder is 
denied.

The claim for service connection for a right hand disorder is 
denied.

Entitlement to a disability evaluation in excess of 0 percent 
for diverticulosis is denied.  

Entitlement to a disability evaluation in excess of 0 percent 
for hemorrhoids is denied.  

Entitlement to a disability evaluation in excess of 10 
percent for recurrent ectopic herpes simplex of the face is 
denied.  



		
	MARY GALLAGHER
	Member, Board of Veterans' Appeals

 

